Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,516,895 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite substantially the same subject matter, with the instant claims specifying that a co-located block is located in a reference picture, which is implicit in the use of the term “co-located block”, and therefore does not alter the claim scope sufficiently to warrant a secondary reference.

Instant claim 11, 17/306,343
US 10,516,895 B2, Claim 1
A method of video decoding by a decoding apparatus, the method comprising: 
A method of video decoding by a decoding apparatus, the method comprising: 
deriving a spatial motion vector predictor candidate for the current block based on a spatial neighboring block of a current block in a current picture;
deriving a spatial motion vector predictor candidate for a current block based on spatial neighboring blocks of the current block in a current picture; 
deriving a temporal motion vector predictor candidate for the current block; 
deriving a temporal motion vector predictor candidate for the current block; 
deriving a motion vector of the current block based on the spatial motion vector predictor candidate and the temporal motion vector 


determining a reference prediction unit (colPu) which is a prediction block encompassing a modified location (x, y) in a reference picture; 
and deriving the temporal motion vector predictor candidate based on motion information of the colPu, wherein the modified location is specified by a position ((xPCtr»4)«4, (yPCtr>>4)«4), 
and deriving the temporal motion vector predictor candidate based on motion information of the colPu, wherein the modified location is specified by a position ((xPCtr»4)«4, (yPCtr>>4)«4), 
wherein a position (xPCtr, yPCtr) is a position of a pixel located at the bottom right side among four central pixels of a co-located block, and wherein the co-located block is a block with a same position and a same size as the current block.
wherein a position (xPCtr, yPCtr) is a position of a pixel located at the bottom right side among four central pixels of a co-located block, and wherein the co-located block is a block in the reference picture with a same position and a same size as the current block.



Allowable Subject Matter
Claims 11-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Zhou, US 2012/0263231 A1, discloses temporal motion vector prediction methods that constrain temporal motion vector predictors to be selected only from blocks within the same Largest Coding Unit (LCU) of a co-located block to the target block, by checking whether a “first pixel belongs to an LCU to which a co-located block belongs, as shown for example in the step 1702 of figure 17 of Zhou.  Zhou further teaches selecting a bottom right TMD position corresponding to the previously claimed "first pixel” given by: (x, y) = ((xPRB>>4)<<4, (yPRB>>4)<<4)  (2), wherein (xPRB, yPRB) is the position of the first pixel, as shown in step 1700 of figure 17, based on a determination that the first pixel is within the same LCU as the co-located block of the target block. 
However, Zhou fails to teach or disclose selecting the alternate Temporal Motion Data (TMD) position given by (x, y) = ((xPCtr>>4)<<4, (yPCtr>>4)<<4), which is a top-left position of a block located at a bottom right central location among.  Notably, although Zhou discloses using "Bottom Right Central TMD positions” within the current block, as shown in figure 15, the provisional application 61,476,407, filed 4/18/2011 of Zhou provides no support for this disclosure, while the present application finds support for the claimed invention in the provisional application 61/476,776, filed 4/19/2011.  Therefore the prior art does not disclose the specific TMD position of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425